DETAILED ACTION

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

   Group I, claim(s) 1-18, drawn to a gas chromatography detector comprising first and second circuits and a digital subtractor.
   Group II, claim(s) 19-20, drawn to a gas chromatography detector comprising a latched comparator, a digital filter, a 1-bit Digital to Analog Converter, and an amplifier to provide an input to a resistive bridge.




The relevant prior art has been identified as US 4,063,447 and discloses a gas chromatograph detector (col. 2, lines 29-36) comprising a circuit (1) having four bridge legs (2,4,6, and 8) a comparator (24) and an up/down counter (30) and a digital  to analog converter (figure 2). A digital logic as claimed in present claim 1 is implicitly disclosed in view of the digital to analog converter (40). 

It follows that the following technical features of independent claim 1 make a contribution over the prior art and can be considered as a special technical
feature within the meaning of Rule 13.2 PCT:  A second circuit and a digital subtractor.

The problem solved by this special technical feature can therefore be construed as an improved reference circuit.

The technical features of independent claim 19, which are considered as special technical features are a latched comparator and a digital filter and that the technical effect of the second invention is an alternative digital circuit providing feedback to the  measurement bridge. The problem to be solved is related to the details of a single feedback circuit.


claimed inventions, nor their solutions defined by the special technical features allow for a relationship to be established between the said inventions, which involves a single general inventive concept.

In conclusion, the groups of claims lack unity of invention because the groups do not share the same or corresponding technical feature.


During a telephone conversation with Mr. Sanjeev Singh on 24 September 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 22 April 2019 and 02 March 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Paragraph [0013] recites that Figure 1 shows a prior art Thermal Conductivity Detector.  See MPEP § 608.02(g).

Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities: 
   Paragraph [0005], line 3:  The terms "Hydrogen" and "Helium" should be corrected to read -- hydrogen and helium -- as these terms are not proper nouns.  
Appropriate correction is required.
Claim Objections
Claims 14-18 are objected to because of the following informalities:
   Re claim 14, claim line 10:  The conjunction -- and -- should be inserted after the "comma" as this is the second to last structure of the first circuit portion.
   Re claim 14, claim line 21:  The conjunction -- and -- should be inserted after the "comma" as this is the second to last structure of the second circuit portion 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 12, claim 3:  It is not clear what is meant by the phrase "higher voltage sensor".  The phrase "higher voltage" is a relative term which renders the claim indefinite.  The phrase "higher voltage" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The only example cited is a silicon MEMS TCD device; however, the specification fails to disclose 

   Re claim 12, claim line 3:  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Specifically, it is unclear whether Applicant wants to claim any higher voltage sensor or specifically a silicon MEMS TCD device.  See MPEP § 2173.05(d).

   Re claim 12, claim lines 1-4:  It is not clear what Applicant is positively reciting because Applicant is reciting what the detector does not comprise. 

  			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,063,447 (Mathison) in view of US 2012/0010825 (Hadley et al.).
   With respect to the limitations of claim 1, Mathison discloses a detector for use with a gas chromatograph (col. 4, lines 3-4), comprising:

	      Hadley et al. disclose a thermal conductivity detector comprising first (650) and second circuits (651) connected to first (318) and second thermal conductivity detectors (320) for reference and sensing signals.  The first and second circuits contain respective A/D converters (656), whose outputs are each input to a digital processor (408), which performs a subtraction routine on the reference and sensing signals (paragraph [0164], lines 4-9).  The process further comprises logic to receive the subtracted result and provide a GC measurement in digital form.  Modifying Mathison with a second, duplicate circuit would have been obvious to one of ordinary skill in the art at the time of filing as a means of compensating any oven space temperature that affects the first and second thermal conductivity detectors (paragraph [0164], lines 9-12).



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
	Prior art was not relied upon to reject claims because the prior art of record fails to teach and/or make obvious the following:
  	   Claims 2-11:  Providing a gas chromatograph detector whereby the logic is a field programmable gate array in combination with all of the limitations of the claim and all of the limitations of the base claim.  
	   Claims 14-18:  Providing a gas chromatograph detector comprising a first circuit portion including: a first N-bit Pulse Width Modulator (PWM) to provide a first PWM output; a second circuit portion including: a second N-bit Pulse Width Modulator (PWM) to provide a second PWM output; and a Field Programmable Gate Array (FPGA) shared between one to many detector channels, the FPGA to receive the digital subtractor output and provide a GC measurement in a digital form in combination with all of the remaining limitations of the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S LARKIN/Primary Examiner, Art Unit 2856